DETAILED ACTION
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to independent Claim 12. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
A method for controlling an aircraft effector, comprising: applying a reference command to a command model; translating at least one output of the command model to a forward path signal using a transform; combining the forward path signal with an outer loop feedback signal to create an inner loop command; applying the inner loop command to an inner loop controller; and generating an effector command using the inner loop controller, wherein the effector command is used to control the aircraft effector.

Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of using commands to control an aircraft effector. 
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The aircraft effector, command model, and inner loop controller  in Claim 1 are just generic computer components. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application. 
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. 
(Step 2B: NO. The claims do not provide significantly more)

The dependent Claims 2-11 & 12-20 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (Including Claims 9 & 19 a control surface, a propeller, or an actuator - generic components that apply instructions to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 9-17, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (US20190332126) in view of Zhu (US20120095621).

Claim 1:
Irwin explicitly teaches:
applying a reference command to a command model; 
(Irwin) – “The first switch 528 is configured to output the predicted pitch attitude trim value 442 or the commanded pitch attitude trim value 544 based on the regime signal 540…The first switch 528 outputs the selected pitch attitude trim value 546 to the pitch command model.” (Para 0081)
Examiner Note: pitch attitude trim value corresponds to reference command.

translating at least one output of the command model to a forward path signal using a transform; 
(Irwin) – “The pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 outputs the aircraft pitch attitude command 550 to the acceleration command circuitry 510, to the propulsor trim prediction circuitry 404, and to the pitch controller 514.” (Para 0083)
“As explained above, the pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 includes multiple amplifiers 912, 916, and 922, combiners 914 and 920, limiters 918 and 924, and integrators 926 and 930 and includes a coordinate transformation circuitry 928. The pitch command model 506 includes two feedback loops, such as an inner feedback loop and an outer feedback loop.” (Para 0116)
“The coordinate transformation circuitry 928 generates a pitch attitude rate command 946 by transforming the pitch rate command 944 from a first coordinate system to a second coordinate system.” (Para 0121)

combining the forward path signal with an outer loop feedback signal to create an inner loop command; 
(Irwin) – “As explained above, the pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 includes multiple amplifiers 912, 916, and 922, combiners 914 and 920, limiters 918 and 924, and integrators 926 and 930 and includes a coordinate transformation circuitry 928. The pitch command model 506 includes two feedback loops, such as an inner feedback loop and an outer feedback loop.” (Para 0116)
“For example, the first combiner 914 generates the aircraft pitch attitude command error signal 932 based on subtracting the outer loop feedback signal 948 from the selected pitch attitude trim value 546. The first authority limiter 918 generates the limited aircraft pitch rate command 936 based on the aircraft pitch attitude command error signal 932. The second combiner 920 generates the aircraft pitch rate command error signal 940 based on the limited aircraft pitch rate command 936, the pitch attitude input signal 548, and the inner loop feedback signal 938 (pitch trim feedback). The pitch command model generates the aircraft pitch attitude command 550 based on the aircraft pitch rate command error signal 940, as described with reference to FIG. 9.” (Para 0198)

    PNG
    media_image1.png
    499
    751
    media_image1.png
    Greyscale

Examiner Note: Inner loop feedback is formed within outer loop feedback and is, therefore, generated combined with the outer loop feedback.

applying the inner loop command to an inner loop controller; and 
(Irwin) - “The pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 outputs the aircraft pitch attitude command 550 to the acceleration command circuitry 510, to the propulsor trim prediction circuitry 404, and to the pitch controller 514.” (Para 0083)
“For example, the first combiner 914 generates the aircraft pitch attitude command error signal 932 based on subtracting the outer loop feedback signal 948 from the selected pitch attitude trim value 546. The first authority limiter 918 generates the limited aircraft pitch rate command 936 based on the aircraft pitch attitude command error signal 932. The second combiner 920 generates the aircraft pitch rate command error signal 940 based on the limited aircraft pitch rate command 936, the pitch attitude input signal 548, and the inner loop feedback signal 938 (pitch trim feedback). The pitch command model generates the aircraft pitch attitude command 550 based on the aircraft pitch rate command error signal 940, as described with reference to FIG. 9.” (Para 0198)
Examiner Note: Inner loop feedback is used to produce the pitch rate command which is sent to the pitch controller.

[generating an effector command] using the inner loop controller, 
(Irwin) – ““The pitch controller 514 (e.g., a pitch attitude controller) generates one or more control surface pitch commands 558 based on the aircraft pitch attitude command 550 and outputs the one or more control surface pitch commands 558 to one or more of the pitch actuators 520. The one or more pitch actuators 520 (e.g., pitch moment control actuators) adjust a position of one or more control surfaces 128 of the aircraft 100 based on the one or more control surface pitch commands 558.” (Para 0084)
Examiner Note: Bracketed text not explicitly taught in the primary reference, but is taught in non-primary reference later in the rejection.

Irwin does not explicitly teach:
A method for controlling an aircraft effector, comprising: …generating an effector command…wherein the effector command is used to control the aircraft effector.

Zhu, in the same field of endeavor teaches:
A method for controlling an aircraft effector, comprising: 
(Zhu) – “The control signal includes an engine throttle, aileron, elevator, rudder, or a direct lift (such as a flaperon) deflection command. The aircraft may include an airframe and a control effector, where the control effector is adapted to receive the control signal from the control actuator. The control effector is an engine throttle, aileron, elevator, rudder, or flaperon.” (Para 0010)

generating an effector command
(Zhu) – “The control signal includes an engine throttle, aileron, elevator, rudder, or a direct lift (such as a flaperon) deflection command. The aircraft may include an airframe and a control effector, where the control effector is adapted to receive the control signal from the control actuator. The control effector is an engine throttle, aileron, elevator, rudder, or flaperon.” (Para 0010)

wherein the effector command is used to control the aircraft effector.
(Zhu) – “The control signal includes an engine throttle, aileron, elevator, rudder, or a direct lift (such as a flaperon) deflection command. The aircraft may include an airframe and a control effector, where the control effector is adapted to receive the control signal from the control actuator. The control effector is an engine throttle, aileron, elevator, rudder, or flaperon.” (Para 0010)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pitch command model of Irwin with the effector control command of Zhu. One of ordinary skill in the art would have been motivated to make these modifications so that the data from the pitch command model “may be used to control an aircraft” (Zhu Para 0122)

Claim 2:
Irwin in combination with the references relied upon in Claim 1 teach those respective limitations. Irwin further teaches.
further comprising: generating at least one aircraft feedback signal representing an aircraft parameter; and
(Irwin) – “the pitch trim prediction circuitry 402 generates the predicted pitch attitude trim value 442 based on the aircraft velocity 422 and the measured pitch attitude 424 and the pitch command model 506 adjusts the aircraft pitch attitude command 550 (e.g., a previous value of the aircraft pitch attitude command 550 provided as the outer loop feedback signal 948) based on pitch attitude input signal 548 and based on the predicted pitch attitude trim value 442 or the commanded pitch attitude trim value 544, as described with reference to FIG. 9.” (Para 0167)

combining the at least one aircraft feedback signal with a corresponding output of the command model to create the outer loop feedback signal.
(Irwin) – “the pitch trim prediction circuitry 402 generates the predicted pitch attitude trim value 442 based on the aircraft velocity 422 and the measured pitch attitude 424 and the pitch command model 506 adjusts the aircraft pitch attitude command 550 (e.g., a previous value of the aircraft pitch attitude command 550 provided as the outer loop feedback signal 948) based on pitch attitude input signal 548 and based on the predicted pitch attitude trim value 442 or the commanded pitch attitude trim value 544, as described with reference to FIG. 9.” (Para 0167)

Claim 3:
Irwin in combination with the references relied upon in Claim 2 teach those respective limitations. Irwin further teaches.
further comprising: generating at least one additional aircraft feedback signal representing an aircraft parameter; and
(Irwin) – “the pitch trim prediction circuitry 402 generates the predicted pitch attitude trim value 442 based on the aircraft velocity 422 and the measured pitch attitude 424 and the pitch command model 506 adjusts the aircraft pitch attitude command 550 (e.g., a previous value of the aircraft pitch attitude command 550 provided as the outer loop feedback signal 948) based on pitch attitude input signal 548 and based on the predicted pitch attitude trim value 442 or the commanded pitch attitude trim value 544, as described with reference to FIG. 9.” (Para 0167)

providing the at least one additional aircraft feedback signal to the inner loop controller as an inner loop feedback signal.
(Irwin) – “the pitch trim prediction circuitry 402 generates the predicted pitch attitude trim value 442 based on the aircraft velocity 422 and the measured pitch attitude 424 and the pitch command model 506 adjusts the aircraft pitch attitude command 550 (e.g., a previous value of the aircraft pitch attitude command 550 provided as the outer loop feedback signal 948) based on pitch attitude input signal 548 and based on the predicted pitch attitude trim value 442 or the commanded pitch attitude trim value 544, as described with reference to FIG. 9.” (Para 0167)
“For example, the first combiner 914 generates the aircraft pitch attitude command error signal 932 based on subtracting the outer loop feedback signal 948 from the selected pitch attitude trim value 546. The first authority limiter 918 generates the limited aircraft pitch rate command 936 based on the aircraft pitch attitude command error signal 932. The second combiner 920 generates the aircraft pitch rate command error signal 940 based on the limited aircraft pitch rate command 936, the pitch attitude input signal 548, and the inner loop feedback signal 938 (pitch trim feedback). The pitch command model generates the aircraft pitch attitude command 550 based on the aircraft pitch rate command error signal 940, as described with reference to FIG. 9.” (Para 0198)
“The pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 outputs the aircraft pitch attitude command 550 to the acceleration command circuitry 510, to the propulsor trim prediction circuitry 404, and to the pitch controller 514.” (Para 0083)
See Fig. 9


Claim 4:
Irwin in combination with the references relied upon in Claim 1 teach those respective limitations. Irwin further teaches.
wherein the reference command is selected from one of: a translational rate command (TRC), a heading, a position, an altitude, a velocity, a flight path angle, a vertical velocity, a load factor, a pitch rate, a roll rate, and an angle of attack.
(Irwin) – “The first switch 528 is configured to output the predicted pitch attitude trim value 442 or the commanded pitch attitude trim value 544 based on the regime signal 540…The first switch 528 outputs the selected pitch attitude trim value 546 to the pitch command model.” (Para 0081)
Examiner Note: Pitch attitude trim value corresponds to pitch rate.

Claim 5:
Irwin in combination with the references relied upon in Claim 1 teach those respective limitations. Irwin does not teach the following limitations. However, Zhu further teaches.
further comprising: receiving the reference command from a flight control system, a flight control computer, flight director, waypoint navigator, navigation computer, or an autopilot.
(Zhu) – “As implemented in a fixed-wing aircraft, one embodiment of the invention comprises a trajectory planner adapted to produce a command position vector for a fixed-wing aircraft; a TLC architecture electrically coupled to the trajectory planner to receive the command position vector from the trajectory planner” (Para 0007)
Examiner Note: trajectory planner corresponds with navigation computer.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pitch command model of Irwin with the effector control command of Zhu. One of ordinary skill in the art would have been motivated to make these modifications so that the data from the pitch command model “may be used to control an aircraft” (Zhu Para 0122)

Claim 6:
Irwin in combination with the references relied upon in Claim 1 teach those respective limitations. Irwin does not teach the following limitations. However, Zhu further teaches.
wherein the reference command is received from a second outer loop, and wherein the reference command corresponds to a second inner loop command generated in the second outer loop.
(Zhu) – “As shown in FIG. 2, an implementation of the TLC architecture 30 of the invention includes four nested loops, each of which is modeled from the basic loop 10… Advantageously, commands can be inserted in front any of the four nominal controllers.” (Para 0097)
Examiner Note: there are four nested loops taught by Zhu wherein commands may be inserted before any of the loops. Therefore, per BRI according to the generality of the claim, this encompasses a second outer loop. 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pitch command model of Irwin with the effector control command of Zhu. One of ordinary skill in the art would have been motivated to make these modifications so that the data from the pitch command model “may be used to control an aircraft” (Zhu Para 0122)

Claim 7:
Irwin in combination with the references relied upon in Claim 1 teach those respective limitations. Irwin further teaches.
wherein the at least one output of the command model corresponds to one or more of a filtered version of the reference command and a derivative of the filtered reference command.
(Irwin) – “As explained above, the pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 includes multiple amplifiers 912, 916, and 922, combiners 914 and 920, limiters 918 and 924, and integrators 926 and 930 and includes a coordinate transformation circuitry 928. The pitch command model 506 includes two feedback loops, such as an inner feedback loop and an outer feedback loop.” (Para 0116)
“The second combiner 716 generates a filtered aircraft trim pitch deviation signal” (Para 0103)

Claim 9:
Irwin in combination with the references relied upon in Claim 1 teach those respective limitations. Irwin does not teach the following limitations. However, Zhu further teaches.
wherein the aircraft effector is a control surface, a propellor, or an actuator configured to control the position of the control surface or propellor.
(Zhu) – “The control signal includes an engine throttle, aileron, elevator, rudder, or a direct lift (such as a flaperon) deflection command. The aircraft may include an airframe and a control effector, where the control effector is adapted to receive the control signal from the control actuator. The control effector is an engine throttle, aileron, elevator, rudder, or flaperon.” (Para 0010)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pitch command model of Irwin with the effector control command of Zhu. One of ordinary skill in the art would have been motivated to make these modifications so that the data from the pitch command model “may be used to control an aircraft” (Zhu Para 0122)

Claim 10:
Irwin in combination with the references relied upon in Claim 1 teach those respective limitations. Irwin further teaches.
wherein the inner loop command is an attitude, rate, load factor, or angle of attack command.
(Irwin) – “As explained above, the pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 includes multiple amplifiers 912, 916, and 922, combiners 914 and 920, limiters 918 and 924, and integrators 926 and 930 and includes a coordinate transformation circuitry 928. The pitch command model 506 includes two feedback loops, such as an inner feedback loop and an outer feedback loop.” (Para 0116)
“For example, the first combiner 914 generates the aircraft pitch attitude command error signal 932 based on subtracting the outer loop feedback signal 948 from the selected pitch attitude trim value 546. The first authority limiter 918 generates the limited aircraft pitch rate command 936 based on the aircraft pitch attitude command error signal 932. The second combiner 920 generates the aircraft pitch rate command error signal 940 based on the limited aircraft pitch rate command 936, the pitch attitude input signal 548, and the inner loop feedback signal 938 (pitch trim feedback). The pitch command model generates the aircraft pitch attitude command 550 based on the aircraft pitch rate command error signal 940, as described with reference to FIG. 9.” (Para 0198)

Claim 11:
Irwin in combination with the references relied upon in Claim 1 teach those respective limitations. Irwin further teaches.
wherein the command model represents desired dynamics of an aircraft.
(Irwin) – “The pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 outputs the aircraft pitch attitude command 550 to the acceleration command circuitry 510, to the propulsor trim prediction circuitry 404, and to the pitch controller 514.” (Para 0083)
“the pitch attitude command 454 is configured to adjust the position of a particular control surface 128 by commanding a particular control surface actuator 410 to adjust the position of the particular control surface 128. The pitch attitude command 454 is configured to cause the aircraft to operate in the altitude hold state or the vertical velocity hold state.” (Para 0068)

Claim 12:
Irwin explicitly teaches:
A flight control system for an aircraft, comprising: a flight control computer [configured to control aircraft effectors in response to a control law], the flight control computer comprising one or more processors and a memory, wherein the memory stores instructions [for executing the control law], the instructions causing the flight control computer to perform the steps of:
(Irwin) – “In another particular implementation, a control circuitry includes a pitch attitude trim prediction circuitry and output circuitry. The pitch attitude trim prediction circuitry is configured to generate a predicted pitch attitude trim value for an aircraft based on an aircraft velocity and a pitch attitude of the aircraft. The output circuitry is configured to output an aircraft pitch attitude trim command based on the predicted pitch attitude trim value and a pilot input signal from a pitch control inceptor. The aircraft pitch attitude trim command is configured to cause an adjustment in a pitch angle of the aircraft.” (Para 0010)
“The methods 1500-2000 of FIGS. 15-20 may be initiated or controlled by an application-specific integrated circuit (ASIC), a processing unit, such as a central processing unit (CPU), a controller, another hardware device, a firmware device, a field-programmable gate array (FPGA) device, or any combination thereof. As an example, the method 1500 of FIG. 15 can be initiated or controlled by one or more processors, such as one or more processors included in a control system.” (Para 0219)
Examiner Note: Bracketed text not explicitly taught in the primary reference, but is taught in non-primary reference later in the rejection. Per Wikipedia definition, Modern ASICs often include memory.

applying a reference command to a command model; 
(Irwin) – “The first switch 528 is configured to output the predicted pitch attitude trim value 442 or the commanded pitch attitude trim value 544 based on the regime signal 540…The first switch 528 outputs the selected pitch attitude trim value 546 to the pitch command model.” (Para 0081)
Examiner Note: pitch attitude trim value corresponds to reference command.

translating at least one output of the command model to a forward path signal using a transform; 
(Irwin) – “The pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 outputs the aircraft pitch attitude command 550 to the acceleration command circuitry 510, to the propulsor trim prediction circuitry 404, and to the pitch controller 514.” (Para 0083)
“As explained above, the pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 includes multiple amplifiers 912, 916, and 922, combiners 914 and 920, limiters 918 and 924, and integrators 926 and 930 and includes a coordinate transformation circuitry 928. The pitch command model 506 includes two feedback loops, such as an inner feedback loop and an outer feedback loop.” (Para 0116)
“The coordinate transformation circuitry 928 generates a pitch attitude rate command 946 by transforming the pitch rate command 944 from a first coordinate system to a second coordinate system.” (Para 0121)

combining the forward path signal with an outer loop feedback signal to create an inner loop command; 
(Irwin) – “As explained above, the pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 includes multiple amplifiers 912, 916, and 922, combiners 914 and 920, limiters 918 and 924, and integrators 926 and 930 and includes a coordinate transformation circuitry 928. The pitch command model 506 includes two feedback loops, such as an inner feedback loop and an outer feedback loop.” (Para 0116)
“For example, the first combiner 914 generates the aircraft pitch attitude command error signal 932 based on subtracting the outer loop feedback signal 948 from the selected pitch attitude trim value 546. The first authority limiter 918 generates the limited aircraft pitch rate command 936 based on the aircraft pitch attitude command error signal 932. The second combiner 920 generates the aircraft pitch rate command error signal 940 based on the limited aircraft pitch rate command 936, the pitch attitude input signal 548, and the inner loop feedback signal 938 (pitch trim feedback). The pitch command model generates the aircraft pitch attitude command 550 based on the aircraft pitch rate command error signal 940, as described with reference to FIG. 9.” (Para 0198)

    PNG
    media_image1.png
    499
    751
    media_image1.png
    Greyscale

Examiner Note: Inner loop feedback is formed within outer loop feedback and is, therefore, generated in based on the outer loop feedback.

applying the inner loop command to an inner loop controller; and 
(Irwin) - “The pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 outputs the aircraft pitch attitude command 550 to the acceleration command circuitry 510, to the propulsor trim prediction circuitry 404, and to the pitch controller 514.” (Para 0083)
“For example, the first combiner 914 generates the aircraft pitch attitude command error signal 932 based on subtracting the outer loop feedback signal 948 from the selected pitch attitude trim value 546. The first authority limiter 918 generates the limited aircraft pitch rate command 936 based on the aircraft pitch attitude command error signal 932. The second combiner 920 generates the aircraft pitch rate command error signal 940 based on the limited aircraft pitch rate command 936, the pitch attitude input signal 548, and the inner loop feedback signal 938 (pitch trim feedback). The pitch command model generates the aircraft pitch attitude command 550 based on the aircraft pitch rate command error signal 940, as described with reference to FIG. 9.” (Para 0198)
Examiner Note: Inner loop feedback is used to produce the pitch rate command which is sent to the pitch controller.

[generating an effector command] using the inner loop controller, 
(Irwin) – ““The pitch controller 514 (e.g., a pitch attitude controller) generates one or more control surface pitch commands 558 based on the aircraft pitch attitude command 550 and outputs the one or more control surface pitch commands 558 to one or more of the pitch actuators 520. The one or more pitch actuators 520 (e.g., pitch moment control actuators) adjust a position of one or more control surfaces 128 of the aircraft 100 based on the one or more control surface pitch commands 558.” (Para 0084)
Examiner Note: Bracketed text not explicitly taught in the primary reference, but is taught in non-primary reference later in the rejection.

receiving at least one aircraft feedback signal representing an aircraft parameter; and
(Irwin) – “the pitch trim prediction circuitry 402 generates the predicted pitch attitude trim value 442 based on the aircraft velocity 422 and the measured pitch attitude 424 and the pitch command model 506 adjusts the aircraft pitch attitude command 550 (e.g., a previous value of the aircraft pitch attitude command 550 provided as the outer loop feedback signal 948) based on pitch attitude input signal 548 and based on the predicted pitch attitude trim value 442 or the commanded pitch attitude trim value 544, as described with reference to FIG. 9.” (Para 0167)

combining the at least one aircraft feedback signal with a corresponding output of the command model to create the outer loop feedback signal.
(Irwin) – “the pitch trim prediction circuitry 402 generates the predicted pitch attitude trim value 442 based on the aircraft velocity 422 and the measured pitch attitude 424 and the pitch command model 506 adjusts the aircraft pitch attitude command 550 (e.g., a previous value of the aircraft pitch attitude command 550 provided as the outer loop feedback signal 948) based on pitch attitude input signal 548 and based on the predicted pitch attitude trim value 442 or the commanded pitch attitude trim value 544, as described with reference to FIG. 9.” (Para 0167)

Irwin does not explicitly teach:
configured to control aircraft effectors in response to a control law… for executing the control law …generating an effector command…wherein the effector command is used to control the aircraft effector.

Zhu, in the same field of endeavor teaches:
configured to control aircraft effectors in response to a control law… for executing the control law
(Zhu) – “The control signal includes an engine throttle, aileron, elevator, rudder, or a direct lift (such as a flaperon) deflection command. The aircraft may include an airframe and a control effector, where the control effector is adapted to receive the control signal from the control actuator. The control effector is an engine throttle, aileron, elevator, rudder, or flaperon.” (Para 0010)

generating an effector command
(Zhu) – “The control signal includes an engine throttle, aileron, elevator, rudder, or a direct lift (such as a flaperon) deflection command. The aircraft may include an airframe and a control effector, where the control effector is adapted to receive the control signal from the control actuator. The control effector is an engine throttle, aileron, elevator, rudder, or flaperon.” (Para 0010)

wherein the effector command is used to control the aircraft effector.
(Zhu) – “The control signal includes an engine throttle, aileron, elevator, rudder, or a direct lift (such as a flaperon) deflection command. The aircraft may include an airframe and a control effector, where the control effector is adapted to receive the control signal from the control actuator. The control effector is an engine throttle, aileron, elevator, rudder, or flaperon.” (Para 0010)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pitch command model of Irwin with the effector control command of Zhu. One of ordinary skill in the art would have been motivated to make these modifications so that the data from the pitch command model “may be used to control an aircraft” (Zhu Para 0122)

Claim 13:
Irwin in combination with the references relied upon in Claim 12 teach those respective limitations. Irwin further teaches:
further comprising: receiving at least one additional aircraft feedback signal representing an aircraft parameter; and
(Irwin) – “the pitch trim prediction circuitry 402 generates the predicted pitch attitude trim value 442 based on the aircraft velocity 422 and the measured pitch attitude 424 and the pitch command model 506 adjusts the aircraft pitch attitude command 550 (e.g., a previous value of the aircraft pitch attitude command 550 provided as the outer loop feedback signal 948) based on pitch attitude input signal 548 and based on the predicted pitch attitude trim value 442 or the commanded pitch attitude trim value 544, as described with reference to FIG. 9.” (Para 0167)


combining the at least one additional aircraft feedback signal with a corresponding output of the command model to create the outer loop feedback signal.
(Irwin) – “the pitch trim prediction circuitry 402 generates the predicted pitch attitude trim value 442 based on the aircraft velocity 422 and the measured pitch attitude 424 and the pitch command model 506 adjusts the aircraft pitch attitude command 550 (e.g., a previous value of the aircraft pitch attitude command 550 provided as the outer loop feedback signal 948) based on pitch attitude input signal 548 and based on the predicted pitch attitude trim value 442 or the commanded pitch attitude trim value 544, as described with reference to FIG. 9.” (Para 0167)
“For example, the first combiner 914 generates the aircraft pitch attitude command error signal 932 based on subtracting the outer loop feedback signal 948 from the selected pitch attitude trim value 546. The first authority limiter 918 generates the limited aircraft pitch rate command 936 based on the aircraft pitch attitude command error signal 932. The second combiner 920 generates the aircraft pitch rate command error signal 940 based on the limited aircraft pitch rate command 936, the pitch attitude input signal 548, and the inner loop feedback signal 938 (pitch trim feedback). The pitch command model generates the aircraft pitch attitude command 550 based on the aircraft pitch rate command error signal 940, as described with reference to FIG. 9.” (Para 0198)
“The pitch command model 506 generates the aircraft pitch attitude command 550 based on the selected pitch attitude trim value 546 and the pitch attitude input signal 548. The pitch command model 506 outputs the aircraft pitch attitude command 550 to the acceleration command circuitry 510, to the propulsor trim prediction circuitry 404, and to the pitch controller 514.” (Para 0083)
See Fig. 9

Claim 14:
Rejected using the same rationale as Claim 4

Claim 15:
Rejected using the same rationale as Claim 5

Claim 16:
Rejected using the same rationale as Claim 6

Claim 17:
Rejected using the same rationale as Claim 7

Claim 19:
Rejected using the same rationale as Claim 9


Claim 20:
Rejected using the same rationale as Claim 10

Claim(s) 8 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irwin (US20190332126) in view of Zhu (US20120095621) further in view of Ossman (“Baseline Flight Control System Design for an Unmanned Flutter Demonstrator”).

Claim 8:
Irwin in combination with the references relied upon in Claim 5 teach those respective limitations. Irwin does not teach the following limitations. However, Ossman, in the same field of endeavor, teaches:
wherein the outer loop feedback signal is created in a proportional, integral, and derivative (PID) loop.
(Ossman) – “The outer loops of the control system allow to fly the aircraft fully autonomously (mode (iii)), which is required during the flutter tests. … Autothrottle— The speed controller features an LTI two degree-of-freedom (2-DOF) PID loop and a non-linear mapping.” (Pg 5-6)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pitch command model of Irwin with the PID loop of Ossman. One of ordinary skill in the art would have been motivated to make these modifications in order “to design and tune the individual feedback loops of the control system.” (Ossman Abstract)

Claim 18:
Rejected using the same rationale as Claim 8




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667                                                                                                                                                                                                        

/TUAN C TO/Primary Examiner, Art Unit 3667